Citation Nr: 1244246	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-33 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, Type II.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the U.S.A.


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDING OF FACT

Medical evidence of record does not demonstrate that hypertension was incurred or aggravate during the Veteran's period of active service, within one year following separation, or is causally-related to, or aggravated by, a service-connected disability, to include diabetes mellitus, Type II.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein; hypertension is not causally-related to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Further, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issues of entitlement to service connection for disorders of the low back, left knee, and bilateral feet, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in June 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in August 2009.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

Further, the Veteran's service treatment records and pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, a VA examination was provided in April 2008 to ascertain whether the Veteran's hypertension diagnosis was etiologically-related to his service-connected diabetes mellitus.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner authored a November 2008 addendum opinion, and that report is adequate, as the examiner provided findings relevant to the issue at hand.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to the issue on appeal has been met.  See 38 C.F.R. § 3.159(c)(4) (2012).    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The Veteran has claimed entitlement to service connection for hypertension.  He contends that his current diagnosis is causally-related to his service-connected diabetes mellitus, Type II.  To establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  In addition, certain chronic diseases, such as hypertension, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

The United States Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101 (2012), the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  A 10 percent rating is defined as diastolic pressure predominately 100 or more, or; systolic pressure predominately 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominately 100 or more who requires continuous medication for control.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2012).

At the outset, the Board notes that the Veteran has a current diagnosis of hypertension.  See VA examination report, April 2008.  Thus, element (1) of Hickson has been satisfied for his service connection claim.

Turning to the Veteran's service treatment records, the Board notes that there is no evidence of complaints, treatment, or diagnosis of hypertension during the Veteran's period of active service.  On separation in January 1970, his blood pressure reading was 134/80 (diastolic and systolic readings well below the criteria established by Diagnostic Code 7101).  Hypertension was neither reported nor observed at that time.  

Post-service, the first diagnosis of hypertension within the record occurred in February 2001.  At that time, a VA outpatient report simply noted that the Veteran had high blood pressure.  However, no etiological opinion was provided, nor was an opinion provided in any subsequent VA outpatient report of record.

The Veteran was afforded two VA/QTC examinations to address his now-service-connected diabetes, as well as claimed secondary disorders to include hypertension.  The first, conducted in April 2006, noted that the Veteran carried the diagnosis of diabetes since 2004.  The examiner indicated that the Veteran had hypertension, though he pointed out that hypertension was not related to diabetes.  In support of that opinion, the examiner noted that the onset of hypertension predated the onset of diabetes by a considerable margin.

An additional VA/QTC examination dated in April 2008 indicated a five-year history of hypertension, and that the Veteran was on medication to regulate his blood pressure.  Following objective testing, the examiner opined that essential hypertension was aggravated by diabetes because elevated sugars /diabetes leads to arterial changes.  However, in a November 2008 supplemental medical opinion submitted by the April 2008 examiner, the examiner retracted that statement after researching the legal term of "aggravation" as used by VA.  He stated that contrary to his prior opinion, he agreed with the April 2006 examiner, in that the time frame between the onset of diabetes and hypertension did not indicate an association between the two disorders.  He further noted that, at the time of the April 2008 examination, there was no evidence to suggest that diabetes had aggravated the Veteran's hypertension.

In response, the Veteran indicated on his August 2010 VA Form 9 (formal appeal) that his diabetes did not begin the day it was diagnosed, as the symptoms for this disorder appeared long before.  On his notice of disagreement, dated in November 2009, the Veteran indicated that those symptoms included thirst, excessive urination, hunger, fatigue, and irritability," and that he had experienced those symptoms since 2001 (the same year as the original diagnosis of high blood pressure).

Turning back to the medical evidence, although the record contains numerous treatment reports documenting ongoing treatment for hypertension, not a single medical professional has opined that the Veteran's claimed disorder was incurred during service, within a year of service, or that hypertension is related to a service-connected disorder, to include diabetes.  While the April 2008 QTC examiner initially opined that hypertension was aggravated by diabetes, generally, that opinion was retracted by the examiner in a November 2008 supplemental opinion noting that there was no evidence of aggravation.    

As to the Veteran's assertions that he currently suffers from hypertension made worse by diabetes, and that he experienced diabetic symptomatology for years prior to his diagnosis of diabetes, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Acknowledgement is given to the fact that the Veteran is competent in this regard to report experiencing symptoms such as thirst, excessive urination, hunger, fatigue, and irritability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, he is a layperson without medical knowledge, training, and/or experience.  Laypersons are competent to diagnose a disability only if (1) the condition is simple to identify (such as a broken leg), (2) he is reporting a contemporaneous medical diagnosis, or (3) his description of symptoms at the time supports a later diagnosis by a medical professional.  Id.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

However, as a layperson without medical knowledge, training, and/or experience, he is not found to be competent to provide an opinion as to whether these symptoms are due to a service-connected disability.  Opinions of that nature require a level of medical expertise that the Veteran has not been shown to possess.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Indeed, as discussed above, medical experts have reviewed the claims file, examined the Veteran, and considered his personal statements, and ultimately determined that the cause of the Veteran's hypertension was independent from his service connected diabetes.

Based on the foregoing, the Board finds that there is no competent or credible lay or medical evidence of record linking the Veteran's claimed disorder to his period of active service, or to a service-connected disability.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Neither the Board nor the Veteran is competent to supplement the record with unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  See Colvin.  Despite the presence of private and VA treatment records throughout the appellate period, on the whole the preponderance of the medical evidence is against there being a relationship between the Veteran's  currently-diagnosed hypertension and service or service-connected diabetes.

In sum, the most probative evidence of record does not establish that the Veteran's hypertension is related to service, or to a service-connected disability.  There are no contemporaneous records of any complaints, findings, treatment, or diagnosis of chronic high blood pressure during service, and the Veteran's separation examination was negative as to the claim on appeal.  To the extent that hypertension is a presumptive disorder per VA regulations, there is no diagnosis of within one year of separation from active duty.  Instead, the record establishes that, more than three decades after separation, the Veteran received an initial diagnosis of high blood pressure.  Following two VA examinations and years of ongoing treatment, the record lacks a probative medical opinion linking hypertension to either active duty, or to a service-connected disability.  While the Board has taken the Veteran's statements regarding long-term diabetic symptomatology into account, he has not demonstrated the medical competency to provide an etiological link between these two disorders.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).  Therefore, the preponderance is against the Veteran's claim for entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, Type II, and the claim must be denied.


ORDER

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, Type II, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


